Citation Nr: 0631574	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left varicocele.

2. Entitlement to service connection for benign prostatic 
hypertrophy.

3. Entitlement to service connection for urethritis.

4. Entitlement to service connection for atherosclerosis 
with history of angina pectoris.

5. Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The appellant had active service from July 1943 to December 
1945 and from July 1950 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The Board previously remanded the case in January 2004 and 
again in November 2005 for further development. 

The Board notes that the issue on appeal with respect to 
service connection for a respiratory disorder, 
recharacterized as chronic obstructive pulmonary disease, 
emphysematous changes and posterior subpleural atelectasis, 
(also claimed as lung problems), was granted by the RO in a 
December 2006 rating decision. Therefore, that issue is no 
longer in appellate status. See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997). Accordingly, the only issues remaining for 
the Board's consideration are those listed on the title page 
of this decision. The Board has recharacterized some of the 
issues to more accurately reflect the evidence of record.

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's 
advanced age. 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1. There is no diagnostic evidence of a current clinically 
significant disability of the left varicocele.

2. The veteran's benign prostatic hypertrophy is not shown 
to be related to service or to a service-connected 
disability.

3. The veteran's urethritis in service was acute and 
transitory, and resolved prior to separation according to 
the clinical evidence on file. No continuing disability was 
shown at separation, or in the years following separation.

4. The veteran's atherosclerosis with history of angina 
pectoris, is not shown to be related to service or to a 
service-connected disability.

5. The veteran's hypertension is not shown to be related to 
service, or to a service-connected disability.

CONCLUSIONS OF LAW

1. The veteran's left varicocele was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2. The veteran's benign prostatic hypertrophy was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

3. The veteran's urethritis was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4. The veteran's atherosclerosis with history of angina 
pectoris, was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

5. The veteran's hypertension was not incurred in or 
aggravated by service, nor may such incurrence or 
aggravation be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and to Assist

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it were enacted, and are applicable to the 
appellant's claim. Under 38 U.S.C.A. § 5103 (West 2002), VA 
has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. See also 38 C.F.R. § 3.159. Under 
38 U.S.C.A. § 5103A, VA has an enhanced duty to assist the 
veteran in the development of his claims. 

In fulfillment of these requirements, the RO issued a VCAA 
development letter in January 2004 and readjudicated the 
claims. VCAA notification letters were also provided in 
March 2004, October 2004, and March 2006 specifically 
addressing the veteran's claim. These letters appropriately 
notified the veteran what VA would do and what the veteran 
must do in furtherance of the claims, and together with 
other documents on file informed of evidence of record 
pertinent to the claim, as well as the need for his 
assistance in obtaining any further evidence in support of 
his claims. The letters requested that the veteran supply 
information on medical providers who examined him, notified 
him of evidence still needed, and what he could do to assist 
with his claims, and what evidence he needed to substantiate 
his claims. The letters also informed the veteran that he 
should submit pertinent evidence in his possession that 
would further the claims, and that it was ultimately his 
responsibility to see that evidence was received in support 
of the claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that during the pendency of the appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, herein 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. The Court held that upon receipt 
of an application for a claim for benefits, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if entitlement to benefits is awarded. Id. The Board notes 
that the appellant was also informed in the March 2006 VCAA 
notification letters, of the regulations governing 
disability ratings and of the requirements pertinent to 
degree of disability. In a May 2006 supplemental statement 
of the case, the veteran was further adequately advised of 
the reasons for continued denial of a higher rating. The 
lack of prior notice as to these elements is not 
prejudicial, since, as the preponderance of the evidence is 
against the claims, any information as to the effective 
dates to be assigned is moot.

Additionally, the RO has obtained, or made reasonable 
efforts to obtain all records pertinent to the claims. The 
veteran's service medical records, and VA and private 
treatment are of record. The veteran has been afforded 
appropriate VA examinations, and the case was twice remanded 
for further development in January 2004 and November 2005. 
The veteran and his representative have been provided with 
adequate opportunity to submit evidence and argument in 
support of the claims, and have done so. They have not 
identified any outstanding evidence or information that 
could be obtained to substantiate the claims, and the Board 
is also unaware of any such outstanding evidence or 
information. The Board is satisfied that the RO has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error. See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). Therefore, to decide the claims 
on appeal would not be prejudicial error to the veteran. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The veteran essentially contends that these disabilities had 
their onset in service, and as such, service connection is 
warranted. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
all claims.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131. The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).

In order to qualify for entitlement to compensation under 38 
U.S.C.A. §1110, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty. 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001). A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has reviewed all of the evidence of record 
submitted in support of the claims, including the service 
medical records, private and VA treatment records, lay 
statements, and various arguments from the appellant, 
including medical articles in support of the claims. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 
218 F.3d 1378, 380-81 (Fed. Cir. 2000). Accordingly, only 
the salient records will be discussed below. 

The veteran filed his claims beginning in 2000. At that 
time, he asserted that the genito-urinary (GU) conditions 
(benign prostate hypertrophy and urethritis), were 
etiologically related to the occurrences in service. He 
subsequently filed additional claims for atherosclerosis 
with history of angina pectoris, and for hypertension. In 
support of these claims he submitted procedure statements 
dated from 1995 to 2000, reflecting private treatment for 
benign prostate hypertrophy (BPH) with nocturia and 
frequency from November 1996, palpitations, and benign 
hypertension. A prescription from his private physician 
dated in August 2000 showed diagnoses of prostatism and 
benign hypertension. He also submitted numerous lay 
statements, including from a sibling, attesting to the 
authors' knowledge of the veteran's continuing treatment for 
all of the claimed disabilities from separation onwards. 
Also of record are voluminous additional VA and private 
records showing continuing treatment after 1995, for all 
disabilities except left varicocele. 

When first before the Board in January 2004, the Board 
remanded the case for further development, to include VA 
examination and opinion as to the nature and etiology of the 
disabilities. The veteran underwent VA GU examination in 
June 2004. The examiner noted review of the claims folder 
and confirmed service medical records reflecting 
nongonococcal urethritis in service without residuals, and a 
lack of BPH in service. On physical examination, the 
examiner concluded that there might be slight bilateral 
small varicocele, but there was no complaint of pain or 
discomfort on palpation of the testicles, and he did not see 
this related to any service-connected disorder. 

On separate June 2004 VA examination for atherosclerosis and 
angina, and hypertension, he reported elevated blood 
pressure and chest pains in 1951 while in service. The 
examiner concluded in a somewhat rambling and contradictory 
fashion, that the hypertension was as likely as not related 
to elevated blood pressures in service, as related by the 
veteran during the examination. The examiner also noted a 
diagnosis of coronary atherosclerosis with calcification of 
the coronary arteries on CT scan in 2001, and determined it 
was as likely as not that this disorder was related to 
symptoms of chest pain in 1951 as related by the veteran. 
Diagnosis included coronary atherosclerosis on CT scan with 
history of angina pectoris but no myocardial infarction. The 
examiner indicated that appropriate studies were being 
ordered to confirm these findings. 

On return to the Board, the case was remanded in November 
2005. The Board found the examination inadequate for 
adjudication of the claims, and requested that the examiner 
provide adequate rationale for the opinions, e.g. as to 
hypertension since the evidence cited in support were not in 
the service medical records. The Board concluded that the 
examiner's conclusions were unclear and facts not in 
evidence were cited in the examination reports, and that 
further re-evaluation and clarification was necessary 
pertinent to all claims.

On re-evaluation in April 2006, by a different examiner, 
with noted extensive review of the C file and service 
medical records, it was noted that reports of elevated blood 
pressure in service related by the veteran were unsupported 
by the record; that the service medical records showed his 
blood pressure to be within normal limits; and that the 
service medical records were absent any mention of angina or 
coronary disease. It was also noted that the veteran was 
treated on one occasion for shortness of breath and chest 
pain noted as anxiety, which resolved with treatment, and 
without recurrence. The examiner concluded that there was 
less than a 50 percent probability that heart disease or 
hypertension is related to active duty. 

On April 2006 GU VA examination, a different examiner (from 
that of the 2004 VA examination) noted review of the 
voluminous C file. The veteran reported overactive prostate 
in service since 1952, with antibiotic treatment, which the 
examiner noted was not borne out by the service medical 
records. After examining the veteran, the examiner concluded 
that there was less than a 50 percent probability that the 
veteran's BPH was service-connected. The examiner also found 
that left varicocele was nonexistent on examination or 
clinically insignificant, without disability. 

In numerous statements, the veteran and his representative 
maintain that service connection is warranted.

The Board has reviewed the evidence and finds that although 
the service medical records reflect the presence of left 
varicocele in July 1950, the condition was not disabling, 
and was without residual disability at separation. Although 
there is some disagreement between the 2004 and 2006 VA 
examiners as to the clinical presence of a varicocele, the 
salient point to be made is that both examiners concluded 
that their findings were clinically insignificant as to a 
current disability. In the absence of competent evidence of 
a current disability, there is no basis for a grant of 
service connection for left varicocele. 

As regards the remaining claims for service connection for 
atherosclerosis with history of angina pectoris, 
hypertension, urethritis, and BPH, the Board notes that the 
evidence generally reflects current diagnoses and treatment 
of urethritis, BPH, hypertension, and April 2006 VA 
examination diagnosed arteriosclerotic heart disease. The 
relevant inquiry as to these issues is whether the veteran 
incurred these conditions in service, and, if so, whether 
there is a nexus between the conditions in service and the 
current diagnoses. 

On review, the service medical records reflect no GU 
abnormalities in the first tour of duty from 1943 to 1945. 
During the second tour, acute urethritis, non-gonococcic, 
was treated and resolved without residuals. Further, despite 
the veteran's assertions as to elevated blood pressure 
readings, the service medical records are completely absent 
any BPH, hypertension, or atherosclerosis. Although 
shortness of breath with chest pain was noted on one 
occasion in 1951, chest x-ray was negative, and it was 
attributed to anxiety and resolved. Thus in his 1954 
separation examination, no cardiac or other abnormalities 
pertinent to any of the claimed disabilities were noted.

The salient point to be made is that urethritis in service 
was acute and transient, with no residual disability at 
separation or for many years thereafter. Further, there is 
no competent medical evidence showing continuing 
symptomatology at discharge in 1954 or thereafter, for any 
disability, until 1995 or 1996, over 40 years later, after 
which the veteran filed his claims. Although the 2004 VA 
examination found hypertension related to service, this 
opinion was based on the veteran's own reports of elevated 
readings in service, which are unsupported by the evidence 
in the service medical records. As the Court has stated, 
[a]n opinion based upon an inaccurate factual premise has no 
probative value. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). Thus, any conclusion based on the veteran's self-
reported history is invalid and entitled to little weight. 
Conversely, the opinions expressed on 2006 VA examination 
were conducted with detailed review of the C file, and the 
opinions were adequately supported by factual citations to 
the service and post-service medical records. Thus the Board 
finds these opinions entitled to great weight.

Taking all of the evidence together, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims. As such, there is no basis to give the 
veteran the benefit of the doubt as to any claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left varicocele is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for urethritis is denied.

Service connection for atherosclerosis with history of 
angina pectoris, is denied.

Service connection for hypertension is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


